Exhibit 10.24

CHICKEN ACQUISITION CORP.

2005 STOCK OPTION PLAN

 

  1. Purposes.

The purpose of this Chicken Acquisition Corp. 2005 Stock Option Plan (the
“Plan”) is to advance the interests of Chicken Acquisition Corp., a Delaware
corporation (the “Company”), its Affiliates and Subsidiaries by providing a
means to attract, retain and motivate directors, employees, and other service
providers of the Company upon whose judgment, initiative and efforts the
continued success, growth and development of the Company are dependent.

 

  2. Definitions.

For purposes of this Plan, the following terms shall be defined as set forth
below:

(a) “Affiliate” shall have the meaning assigned to such term in Rule 12b-2
promulgated under the Exchange Act.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.

(d) “Committee” shall mean the Compensation Committee of the Board or such other
committee as may be designated by the Board to administer this Plan.

(e) “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

(f) “Eligible Participants” shall mean the employees, directors, and other
service providers of the Company and its Affiliates and Subsidiaries.

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(h) “Option” shall mean a right, granted under Section 5 hereof, to purchase
Shares.

(i) “Option Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Option granted pursuant to the Plan, which
shall be in such form as the Committee shall specify from time to time.

(j) “Participant” shall mean an Eligible Participant who has been granted an
Option under this Plan.



--------------------------------------------------------------------------------

(k) “Permitted Holders” shall mean any of the following: Trimaran Fund II,
L.L.C., Trimaran Parallel Fund II, L.P., Trimaran Capital, L.L.C., CIBC Employee
Private Equity Fund (Trimaran) Partners, CIBC Capital Corp., Trimaran Pollo
Partners, L.L.C. (or any investment fund or other entity directly or indirectly
Controlled by or under common Control with any of the foregoing).

(l) “Person” means any individual, partnership, limited liability company,
corporation, group, trust or other legal entity.

(m) “Shares” shall mean shares of common stock, $0.01 par value per share, of
the Company and any other shares of equity securities that are substituted for
the Shares pursuant to a stock split, reclassification, distribution of equity
securities on Shares, reverse stock split, merger, consolidation or other
transaction.

(n) “Stockholders” shall have the meaning assigned to such term in the
Stockholders Agreement.

(o) “Stockholders Agreement” shall mean the Stockholders Agreement of the
Company, dated as of November 18, 2005.

(p) “Subsidiary” shall mean, with respect to the Company, (A) a corporation,
fifty percent (50%) or more of the voting or capital stock of which is, as of
the time in question, directly or indirectly owned by: (i) the Company, (ii) the
Company and one or more Subsidiaries of the Company or (iii) one or more
Subsidiaries of the Company and (B) any partnership, joint venture, association,
joint stock company, trust, unincorporated organization or other entity in which
(i) the Company, (ii) the Company and one or more Subsidiaries of the Company or
(iii) one or more Subsidiaries of the Company, directly or indirectly, owns
fifty percent (50%) or more of the equity economic interest thereof or has the
power to elect or direct the election of more than fifty percent (50%) of the
members of the governing body of such entity.

(q) “Voting Stock” of a Person shall mean all classes of Capital Stock or other
interests (including partnership interests) of such Person then outstanding and
normally entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof.

 

  3. Administration.

(a) Authority of the Committee. This Plan shall be administered by the
Committee, and the Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
this Plan:

(i) to select Eligible Participants to whom Options may be granted;

(ii) to determine the number of Options to be granted, the number of Shares to
which an Option may relate, the terms and conditions of any Option granted under
this Plan

 

2



--------------------------------------------------------------------------------

(including, but not limited to, the exercise price and any basis for adjusting
such exercise price, any restriction or condition on exercisability (including
performance conditions), any schedule for lapse of restrictions or conditions
relating to forfeiture or exercisability of an Option, and waiver or
accelerations thereof, based in each case on such considerations as the
Committee shall determine) and all other matters to be determined in connection
with an Option;

(iii) to determine whether, to what extent and under what circumstances the
exercise price of an Option may be paid, in cash, Shares, or other property, or
an Option may be cancelled, forfeited, exchanged or surrendered;

(iv) to adopt, amend, suspend, waive and rescind such rules and regulations and
appoint such agents as the Committee may deem necessary or advisable to
administer this Plan;

(v) to correct any defect or supply any omission or reconcile any inconsistency
in this Plan and to construe and interpret this Plan and any Option, rules and
regulations, Option Agreement or other instrument hereunder;

(vi) to accelerate the exercisability or vesting of all or any portion of any
Option or to extend the period during which an Option is exercisable; and

(vii) to make all other decisions and determinations (A) as may be required
under the terms of this Plan or (B) as the Committee may reasonably deem
necessary or advisable for the administration of this Plan.

(b) Manner of Exercise of Committee Authority. The Committee shall have sole
discretion in exercising its authority under this Plan. Any action of the
Committee with respect to this Plan shall be final, conclusive and binding on
all persons, including the Company, the respective Subsidiaries and Affiliates
of the Company, Eligible Participants, Participants and any person claiming any
rights under this Plan from or through any Eligible Participant or Participant.
The express grant of any specific power by the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. The Committee may delegate to officers or managers
of the Company or any of their respective Subsidiaries or Affiliates the
authority, subject to such terms as the Committee shall determine, to perform
its administrative functions hereunder. The Board, in its discretion, may (and
in the absence of a Committee, shall) exercise all power, authority and
responsibility conferred to the Committee hereunder.

(c) Limitation of Liability. No member of the Board or the Committee (as
applicable), whether acting in his or her capacity as a Board member or as a
Committee member, nor any officer or employee of the Company acting on behalf of
the Board or the Committee, shall be personally liable for any action,
determination or interpretation taken or made in good faith with respect to this
Plan, and each member of the Board or the Committee (as applicable), whether
acting in his or her capacity as a Board member or as a Committee member, and
any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified by the Company with respect to any
such action, determination or interpretation.

 

3



--------------------------------------------------------------------------------

  4. Shares Subject to this Plan.

(a) Subject to adjustment as provided in Section 4(c) hereof, the total number
of Shares reserved for issuance in connection with Options under this Plan shall
be 224,694 Shares. Except as provided in Section 4(c) hereof, no Option may be
granted to the extent that the number of Shares to which such Option relates,
when added to the number of Shares previously issued under this Plan and the
number of Shares subject to Options then outstanding under this Plan, exceeds
the number of Shares reserved under the preceding sentence. If Shares subject to
any Option cease to be issuable for any reason, including (but not exclusively)
because an Option is forfeited, terminated, expires unexercised, is settled in
cash in lieu of Shares or is exchanged for other Options, the Shares that were
subject to that Option shall no longer be charged against the number of
available Shares and shall again be available for issue or exercise pursuant to
grants of new Options under this Plan to the extent of such forfeiture,
termination, expiration, settlement or exchange.

(b) Any Shares distributed pursuant to an Option may consist, in whole or in
part, of authorized and unissued Shares or treasury Shares including Shares
acquired by purchase in the open market or in private transactions.

(c) In the event of a merger, consolidation, reorganization, recapitalization,
stock split, stock dividend, extraordinary dividend, or other similar change in
the structure or capitalization of Company, the Committee may make, in its sole
discretion, an appropriate adjustment to the (i) number and kind of Shares or
other securities, cash or property that may be delivered under the Plan,
(ii) number and kind of Shares or other securities, cash or property subject to
outstanding Options, (iii) exercise price of outstanding Options and (iv) other
characteristics or terms of the Options as the Committee may determine
appropriate to equitably reflect such transaction, change, or distribution.
Adjustments under this Section 4(c) shall be made by the Committee and its
determination as to what adjustments shall be made and the extent thereof shall
be final, binding and conclusive. In addition, the Committee is authorized to
make equitable adjustments in the terms and conditions of, and the criteria and
performance objectives included in, Options in recognition of unusual or
non-recurring events affecting the Company or any of its Subsidiaries or
Affiliates or the financial statements of the Company or any of its Subsidiaries
or Affiliates, or in response to changes in applicable laws, regulations or
accounting principles.

 

  5. Specific Terms of Options.

The Committee may, in its discretion, grant Options to Eligible Participants
subject to the terms and conditions set forth below.

(a) Non-qualified Options. All of the Options granted pursuant to this Plan are
intended to be non-qualified stock options, and will not qualify as incentive
stock options under Section 422 the Code.

(b) Shares Subject to Options. Each Option Agreement shall state the total
number of Shares to which it relates.

 

4



--------------------------------------------------------------------------------

(c) Exercise Price. Each Option Agreement shall state the exercise price per
Share.

(d) Method of Exercise. Subject to Section 5(e), each vested Option shall be
exercisable, in whole or in part, by written notice of exercise delivered to the
Committee or in such other manner as may be specified in the Option Agreement or
as the Committee may establish from time to time.

(e) Vesting. Each Option Agreement shall state (i) the date of grant, (ii) the
time, periods or other conditions (including performance conditions) on which
the right to exercise the Option or a portion thereof may vest and become
exercisable and (iii) the number (or method of determining the number) of Shares
for which the right to exercise the Option shall vest at each such time period
or upon such satisfaction of the applicable conditions.

(f) Expiration of Options. Options shall expire at the dates or upon the terms
established by the Committee in the Option Agreement, which shall not exceed ten
years from the date upon which the Option is granted.

(g) Termination of Service. Except as otherwise set forth in the Option
Agreement, all or any part of the Option, to the extent unexercised, shall
terminate immediately upon the Participant’s termination of service with the
Company or any of its Affiliates, except that the Participant shall have until
the end of the third month following the date of such termination of service to
exercise any portion of the Option that he could have exercised on the date of
such termination of service; provided, however, that such exercise must be
accomplished prior to the expiration of the Option term. Notwithstanding the
foregoing, except as otherwise set forth in the Option Agreement, if the
Participant’s termination of service is due to his retirement, total and
permanent disability (as defined in any agreement between the Participant and
the Company or, if no such agreement is in effect, as determined by the
Committee in its good faith discretion) or death, the Participant, or the
representative of the estate of the Participant, as the case may be, may
exercise any portion of the Option which the Participant could have exercised on
the date of such termination for a period of six months thereafter; provided,
however, that such exercise must be accomplished prior to the expiration of the
Option term. Notwithstanding the foregoing, in the event of a termination of the
Participant ‘s service with the Company or any of its Affiliates for Cause, the
unexercised portion of the Option shall terminate immediately and the
Participant shall have no right thereafter to exercise any part of the Option.
Notwithstanding the preceding, any portion of the Option which is not
exercisable at the time of termination of the Participant ‘s service (for any
reason) shall terminate and become null and void.

 

  6. Certain Provisions Applicable to Options.

(a) Method of Exercise; Form of Payment Under Options. The option price of any
Option shall be paid in such forms as the Committee shall reasonably determine
at the date of grant or thereafter. The Committee may make rules relating to
installment or deferred payments with respect to the exercise of Options,
including the rate of interest to be credited with respect to such payments.

 

5



--------------------------------------------------------------------------------

(b) Non-Transferability of Options. Options are not transferable except with the
prior consent of the Committee. The Committee shall not authorize any such
transfer or issuance if it may not be made, or if Shares may not be issued
pursuant to the exercise of the Options by the transferee, in compliance with
all applicable federal and state securities laws. The granting of permission for
such an issuance or transfer shall not obligate the Company to register the
Shares to be issued under the applicable Options.

(c) Stockholders Agreement. Shares issued upon exercise of Options to Management
Stockholders (as such term is defined in the Stockholders Agreement) shall be
subject to the provisions of the Stockholders Agreement applicable to Shares
held by Management Stockholders. If a Participant is not party to the
Stockholders Agreement, then the Company may, as a condition to the issuance or
exercise of an Option, require such Participant to become party to the
Stockholders Agreement or such portions thereof as the Committee determines.

 

  7. Change of Control Provisions.

(a) Subject to Agreement. In the event of a Change of Control of the Company,
outstanding Options shall be subject to the provisions governing a Change of
Control in the applicable Option Agreement, if any.

(b) Definition of Change of Control. For purposes of this Section 7, a “Change
of Control” shall mean:

(i) the failure of the Permitted Holders collectively to beneficially own at
least 40% of the total then outstanding Shares (unless such failure occurs as a
result of a Public Offering);

(ii) there is consummated a sale, in one or more related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries to a Person
other than a Permitted Holder; or

(iii) approval by the Stockholders of a complete liquidation or dissolution of
the Company; or

(c) Definition of a Public Offering. For purposes of this Section 7, a “Public
Offering” shall mean a public offering and sale of Company Common Stock for cash
pursuant to an effective registration statement under the Exchange Act, with an
aggregate public offering price of at least $50,000,000.

 

  8. General Provisions.

(a) Compliance with Legal and Trading Requirements. This Plan, the granting and
exercising of Options thereunder, and the other obligations of the Company under
this Plan and any Option Agreement, shall be subject to all applicable federal
and state laws, rules and regulations, and to such approvals by any regulatory
or governmental agency as may be required. The Company, in its reasonable
discretion, may postpone the issuance or delivery of Shares under any Option
until

 

6



--------------------------------------------------------------------------------

completion of such stock exchange or market system listing or registration, if
the Shares are so listed, or qualification of such Shares or other required
action under any state or federal law, rule or regulation as the Company may
consider appropriate in order to comply with the applicable laws, and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Shares in compliance with applicable laws, rules and regulations. No
provisions of this Plan shall be interpreted or construed to obligate the
Company to register any Shares under federal or state law.

(b) No Right to Uniformity; No Right to Continued Employment or Service. There
is no obligation for uniformity of treatment of Eligible Participants and
Participants under this Plan. Neither this Plan nor any action taken thereunder
shall be construed as giving any employee of the Company or its Subsidiaries or
Affiliates the right to be retained in the employ or service of the Company or
any of its Subsidiaries or Affiliates; nor shall this Plan interfere in any way
with the right of the Company or any of its Subsidiaries or Affiliates, to
terminate any employee’s employment or service at any time.

(c) Taxes. The Company is authorized to withhold from any payment relating to an
Option under this Plan, including from a distribution of Shares, or any payroll
or other payment to a Participant, amounts of withholding and other taxes due in
connection with any transaction involving an Option, and to take such other
action as the Committee may deem advisable to enable the Company to satisfy its
obligations for the payment of withholding taxes and other tax obligations
relating to any Option or may require the Participant to make arrangements
satisfactory to the Company to satisfy such obligations. The Company’s
obligations under the Plan and any Option Agreement shall be conditioned on the
satisfaction of such withholding obligations.

(d) Changes to this Plan and Options. The Board may amend, alter, suspend,
discontinue or terminate this Plan or the Committee’s authority to grant Options
under this Plan without the consent of Stockholders of the Company or the
affected Participants; provided, however, that (without limiting the provisions
of Section 4(c) hereof), without the consent of an affected Participant, no
amendment, alteration, suspension, discontinuation or termination of this Plan
may materially and adversely affect the rights or economic interests of such
Participant under any Option theretofore granted to him or her. The Committee
may waive any conditions or rights under, amend any terms of, or amend, alter,
suspend, discontinue or terminate, any Option theretofore granted, prospectively
or retrospectively; provided, however, that, without the consent of an affected
Participant, no amendment, alteration, suspension, discontinuation or
termination of any Option may materially and adversely affect the rights or
economic interests of such Participant under any Option theretofore granted to
him or her.

(e) Nonexclusivity of this Plan. The adoption of this Plan by the Board shall
not be construed as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable, including, without
limitation, the granting of options and other awards otherwise than under this
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(f) Not Compensation for Benefit Plans. No Option granted under this Plan shall
be treated as salary or compensation for the purpose of computing benefits under
any benefit

 

7



--------------------------------------------------------------------------------

plan or other arrangement of the Company or its Subsidiaries or Affiliates for
the benefit of its employees or directors, as applicable.

(g) Governing Law. The validity, construction, and effect of this Plan, any
rules and regulations relating to this Plan and any Option Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to principles of conflict of laws.

(h) Effective Date; Plan Termination. This Plan shall become effective as of
November 18, 2005 (the “Effective Date”). No Options shall be granted under this
Plan after the tenth anniversary of the Effective Date.

(i) Titles and Headings. The titles and headings of the sections in this Plan
are for convenience of reference only. In the event of any conflict, the text of
this Plan, rather than such titles or headings, shall control.

 

8